SUMMARY ORDER

Frederick J. Neroni appeals from the order of the United .States District Court for the Northern District .of New York (Sharpe, /.), granting defendants’ motions for attorneys’ fees and costs. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
“[W]e review a trial court’s decision whether to award attorneys’ fees to a prevailing party, and in what amount, under an abuse of discretion standard.” Haley v. Pataki, 106 F.3d 478, 481 (2d Cir.1997) (internal quotation marks omitted). Upon review of the record, we discern no abuse of discretion and affirm the district court’s order for substantially the reasons set forth in its thorough and well-reasoned opinion.
For the foregoing reasons, and finding no merit in Neroni’s other arguments, we hereby AFFIRM the order of the district court.